—In an action to recover damages for personal injuries, the defendant Lung Man Hui appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Klarsfeld, J.H.O.), dated September 8, 1999, as determined, inter alia, after a hearing, that he was the owner of the automobile which struck the plaintiffs vehicle.
Ordered that the appeal is dismissed, with costs.
On this appeal, the appellant challenges certain findings of fact made after a hearing. However, findings of fact are not independently appealable and consequently, the appeal must be dismissed (see, Naar v Litwak & Co., 260 AD2d 613; Matter of County of Westchester v O’Neill, 191 AD2d 556). O’Brien, J. P., Thompson, Altman and Friedmann, JJ., concur.